Case: 09-20281   Document: 0051999702     Page: 1   Date Filed: 01/08/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                                   January 8, 2010
                                No. 09-20281
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ALAN WADE JOHNSON,

                                             Plaintiff-Appellant

v.

BRAD LIVINGSTON, Executive Director, Texas Department of Criminal
Justice; JACK DOUGLAS, Program Administrator V, Counsel Substitute
Program, Texas Department of Criminal Justice; C BELL, Senior Warden, Joh
M Wynne Unit, Texas Department of Criminal Justice, Correctional Institutions
Division; KELLY L STRONG, Assistant Warden, John M Wynne Unit, Texas
Department of Criminal Justice, Correctional Institutions Division; RICHARD
L CRITE, JR., Assistant Warden, William G McConnell Unit, Texas Department
of Criminal Justice, Correctional Institutions Division; BRUCE BAGGETT,
Captain, Disciplinary Hearing Officer, John M Wynne Unit, Texas Department
of Criminal Justice, Correctional Institutions; WALLY RODRIGUEZ, Captain,
Disciplinary Hearing Officer, Texas Department of Criminal Justice,
Correctional Institutions Division; KEVIN MAYFIELD, Assistant Region I
Director, Texas Department of Criminal Justice, Correctional Institutions
Division; LINDA RICHEY, Grievance Investigator, Central Grievance Office,
Texas Department of Criminal Justice; JAMES LLOYD, Food Service Manager,
Texas Department of Criminal Justice, Correctional Institutions Division; P
WILLIAMS, Correctional Officer IV, Texas Department of Criminal Justice,
Correctional Institutions Division; NORMA SAENZ, Counsel Substitute III,
Texas Department of Criminal Justice Correctional Institutions Division;
TERESA MCNEIL, Ombudsman I, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                             Defendants-Appellees
    Case: 09-20281      Document: 0051999702 Page: 2              Date Filed: 01/08/2010
                                    No. 09-20281


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:08-CV-3222


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Alan Wade Johnson, Texas prisoner # 660513, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint filed against several employees of the
Wynne Unit and McConnell Unit in the Texas Department of Justice-
Correctional Institutions Division. Johnson argues that the district court erred
in finding that his challenges to his disciplinary convictions were barred under
Heck v. Humphrey, 512 U.S. 477 (1994), the court erred in finding that Johnson
did not present a cognizable due process claim because his disciplinary sanctions
did not implicate a liberty interest, his claim for compensatory damages was not
barred by the fact that he failed to allege a physical injury, he alleged facts
sufficient to support a finding that the defendants’ actions were motivated by
retaliation, he was denied the right to meaningful review of his grievances, he
was entitled to punitive damages because the defendants were motivated by evil
intent, the district court erred in denying Johnson the opportunity to amend his
complaint, and the district court erred in denying his motion to recuse.
       Johnson argues that the “favorable termination rule” of Heck should not
apply to his case because he is without a procedural vehicle to challenge his
disciplinary convictions. Contrary to Johnson’s argument, he is able to seek
federal habeas relief and has not shown that he is without a procedural vehicle
to challenge his disciplinary convictions. See Randell v. Johnson, 227 F.3d 300,
300-01 (5th Cir. 2000).          Because Johnson challenged the validity of his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
   Case: 09-20281     Document: 0051999702 Page: 3        Date Filed: 01/08/2010
                                  No. 09-20281

disciplinary convictions in his § 1983 complaint and sought expungement, his
claims were barred by Heck. See Edwards v. Balisok, 520 U.S. 641, 648-49
(1997).
      Johnson also challenges the district court’s finding that his due process
claims were barred from review because he had no cognizable liberty interest
implicated by his disciplinary sanctions. Loss of privileges and cell restriction
do not implicate due process concerns. Malchi v. Thaler, 211 F.3d 953, 958 (5th
Cir. 2000).   Additionally, Johnson is not eligible for mandatory supervised
release; therefore, the loss of good-time credits also does not implicate due
process. See Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002); Malchi, 211
F.3d at 957-58.
      Johnson’s argument for compensatory damages based on psychological
injury is foreclosed by this court’s holding in Geiger v. Jowers, 404 F.3d 371, 374-
75 (5th Cir. 2005). The district court properly dismissed Johnson’s retaliation
claims because Johnson failed to present facts to show that the disciplinary
reports would not have been filed or that he would not have been transferred but
for a retaliatory motive. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
      Johnson argues that he was denied the right to meaningful review of his
convictions, grievances, and appeals because his requests for relief were denied.
Johnson does not have a federally protected interest in having grievances
resolved to his satisfaction, and therefore his argument is without merit. See
Geiger, 404 F.3d at 374.
      Because there is no support in the record for Johnson’s conclusory
assertions that the defendants’ actions were motivated by evil intent, the district
court did not err in dismissing his claim for punitive damages. See Smith v.
Wade, 461 U.S. 30, 56 (1983).
      Johnson argues that the district court erred in denying him the
opportunity to amend his complaint. However, the record does not indicate that
Johnson filed a motion to amend his complaint. Therefore, there was no error

                                         3
   Case: 09-20281   Document: 0051999702 Page: 4       Date Filed: 01/08/2010
                                No. 09-20281

by the district court. See Lowrey v. Texas A & M University System, 117 F.3d
242, 245 (5th Cir. 1997).    Additionally, Johnson’s motion for recusal was
untimely filed, and the district court properly denied it as such. See United
States v. Sanford, 157 F.3d 987, 988-89 (5th Cir. 1998).
      Accordingly, the judgment of the district court is AFFIRMED. All other
outstanding motions are DENIED.




                                       4